Notice of Allowability
Reasons for Allowance
1. 	The closest prior art to the subject matter of independent claim 1 is Sugawara’s lane change control assist system which discloses a vehicle control method executed by a processor capable of executing a lane change of a subject vehicle (see Fig. 2, 8, 12, ¶0025, and Abstract, Sugawara teaches a lane change control system of a subject vehicle), comprising: 
acquiring, from sensors equipped in the subject vehicle, surrounding information of the subject vehicle (see Fig. 12 ~ sensors 36 and ¶0026, Sugawara teaches external vehicle environment recognition sensors comprising cameras, laser radars, and millimeter wave radar); 
when operating a blinker of the subject vehicle (see Fig. 2 ~ process method step S100.  See Fig. 4A.  See ¶0026 and ¶0040), decelerating the subject vehicle, and executing a lane change (see Figs. 9A - 9D, 12. In particular, see Fig. 3 ~ process method steps S65 - S75.  See Figs. 9C – 9D.  See Fig. 12 ~ process blocks 39 - 45. See ¶0036 - ¶0039, and ¶0049, Sugawara teaches deceleration of the subject vehicle and performing a lane change), and determining whether or not there is a following vehicle which follows the subject vehicle in a predetermined area located behind the subject vehicle on a first lane.  (See Fig. 2, 5, 11A - B, 11D, 13A, ¶0006, ¶0026 and ¶0041. In particular, Fig. 2 ~ process methods steps S150 - S200.   See Fig. 11A.  See  ¶0041 - ¶0042, Sugawara teaches determination of a following vehicle which follows the subject vehicle in a predetermined area located behind the subject vehicle on a first lane).
Inou’s lane change control system estimates a motion for a target area where no other vehicle is traveling on a lane based on motions of other vehicles traveling on the lane; is then introduced to teach specifying, based on the surrounding information, an entry position indicating a position of an entry destination of the subject vehicle (see Figs. 2, 8A - 8C,  ¶0052 -¶0055, and ¶0077.  In particular, see Figs. 2 ~ process method steps S190 - S210, and 8A.  See ¶0052, “the entry position candidate may be set at the center of two other vehicles or at a position at a safe distance… from the other vehicle… when the process of S190 is repeatedly executed while the own vehicle and the other vehicles are travelling, the entry position candidate moves along with the movement of the own vehicle and the other vehicles”), the entry position being located on a second lane adjacent to a first lane in which the subject vehicle is traveling.  (See Figs. 6, 8A – 8C, ¶0015, ¶0052 - ¶0060.  In particular, Fig. 6, ¶0052 - ¶0055 and ¶0058.  Inou teaches the entry position being located on a second lane adjacent to a first lane in which subject vehicle is traveling.) 
However, the prior art does not teach, or suggest every element of independent claims 1, 3, and 9. As such, a person skilled in the art would not modify Sugawara in view of Inou, or any other combination thereof, to provide the method when determining that there is the following vehicle, setting a following vehicle preparation time that is longer than a no-following vehicle preparation time when determining that there is not the following vehicle, the following vehicle and the no-following vehicle preparation times indicating a time from operating the blinker of the subject vehicle to decelerating the subject vehicle and starting the lane change of the subject vehicle; and 
executing a control to decelerate position of the subject vehicle on the first lane within the following vehicle preparation time.  Emphasis added.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method when determining that there is the following vehicle, setting a following vehicle preparation time that is longer than a no-following vehicle preparation time when determining that there is not the following vehicle, the following vehicle and the no-following vehicle preparation times indicating a time from operating the blinker of the subject vehicle to decelerating the subject vehicle and starting the lane change of the subject vehicle; and 
executing a control to decelerate position of the subject vehicle on the first lane within the following vehicle preparation time. 
In particular, the prior art is silent in teaching, or suggesting a method for executing a control to decelerate position of the subject vehicle on the first lane within the following vehicle preparation time       
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661          

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661